DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending US Patent Application No. 16/009,570 in view over US Pub. No. 20030228493 (“Doushita et al.”) as evidenced by Hanaor, Dorian, et al. “Anodic aqueous electrophoretic deposition of titanium dioxide using carboxylic acids as dispersing agents.” Journal of the European Ceramic Society, vol. 31, no. 6, 2011, pp. 1041–1047 (“Hanaor et al.”).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because present claims 1-20 are obvious over claims 1-8 of copending US Patent Application No. 16/009,570 in view of US Pub. No. 2003/0228493 (“Doushita et al.”) as evidenced by Hanaor, Dorian, et al. “Anodic aqueous electrophoretic deposition of titanium dioxide using carboxylic acids as dispersing agents.” Journal of the European Ceramic Society, vol. 31, no. 6, 2011, pp. 1041–1047 (“Hanaor et al.”).  
With respect to present claims 1 and 3, copending US Patent Application No. 16/009,570 claims a magnetic recording medium comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder and a binding agent on the non-magnetic support, and an isoelectric point of a surface zeta potential of the magnetic layer is equal to or greater than 5.5 (copending claim 1).
Copending US Patent Application No. 16/009,570 does not claim the back coating layer including non-magnetic powder and a binding agent on the other surface side of the non-magnetic support with the ISO of equal to or smaller than 3.0,
Doushita et al. teaches its back coating layer comprises a high concentration of titanium oxide and acidic group containing binding agent ([0016], [0019], [0020], and [0021]).  As evidence provided by Hanaor et al., titanium oxide has an isoelectric point of 2.8 (Abstract; Please also see Wikipedia article on “Isoelectric point”).  In view of Doushita et al. and Hanaor et al., it is Examiner’s contention that the isoelectric point of a surface zeta potential of Doushita et al.’s back coating layer is 2.8, absence of evidence to the contrary.  Thus, it would have been obvious to one of ordinary skill in the art to modify ‘570 to have a back coating layer, as suggested by Doushita et al. in view of Hanaor’s back coat layer to prevent electrification [0018].
With respect to present claim 2, copending US Patent Application No. 16/009,570 claims the isoelectric point is 2.5 to 3.7 (copending claim 2).
present claims 4 and 6, copending US Patent Application No. 16/009,570 claims the binding agent is a binding agent including an acidic group (copending claim 3).
With respect to present claims 5 and 7, copending US Patent Application No. 16/009,570 claims the acidic group includes at least one kind of acidic group selected from the group consisting of a sulfonic acid group and a salt thereof (copending claim 5).
With respect to present claims 8-9, please see claims 1 and 5-7.
With respect to present claims 10-17, Doushita discloses the claimed features [0021].
With respect to present claim 18, copending US Patent Application No. 16/009,570 claims a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer  (copending claim 7).
With respect to present claims 19-20, although copending US Patent Application No. 16/009,570 fails to disclose an apparatus as claimed, it would have been obvious to one of ordinary skill in the art that ‘570 is used in an apparatus given in light that the feature of a magnetic head is nominal in the MRM art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. US 2018/0374505 (“Kasada et al.”) in view of US Pub. No. 2003/0228493 (“Doushita et al.”) as evidenced by Hanaor, Dorian, et al. “Anodic aqueous electrophoretic deposition of titanium dioxide using carboxylic acids as dispersing agents.” Journal of the European Ceramic Society, vol. 31, no. 6, 2011, pp. 1041–1047 (“Hanaor et al.”).  
	Regarding claims 1-3 and 10-17, Kasada discloses a magnetic tape [0138] comprising a non-magnetic support, a magnetic layer including ferromagnetic powder and a binding agent on one surface side of the non-magnetic support, and a back coating layer including non-magnetic powder and a binding agent on the other side of the non-magnetic support (Abstract and [0012]), and wherein an isoelectric point of a surface zeta potential of the magnetic layer is equal to or smaller than 3.8 (Abstract).  Kasada fails to disclose that the back coating layer an ISO of equal to or smaller than 3.0 as presently claimed.
Doushita et al. teaches its back coating layer comprises a high concentration of titanium oxide and acidic group containing binding agent with the acidic group as claimed ([0016], [0019], [0020], and [0021]).  As evidence provided by Hanaor et al., titanium oxide has an isoelectric point of 2.8 (Abstract; Please also see Wikipedia article on “Isoelectric point”).  In view of Doushita et al. and Hanaor et al., it is Examiner’s contention that the isoelectric point of a surface zeta potential of Doushita et al.’s back coating layer is 2.8, absence of evidence to the contrary.  
Thus, it would have been obvious to one of ordinary skill in the art to modify Kasada to have a back coating layer with an ISO of less than 3.0, as suggested by Doushita et al. as evidenced by Hanaor’s, to prevent electrification [0018].
Regarding claims 4-9, Kasada discloses the acidic group as claimed (claims 3-4).
Regarding claim 18, Kasada discloses a non-magnetic layer as claimed (claim 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        
/Holly Rickman/Primary Examiner, Art Unit 1785